--------------------------------------------------------------------------------

CHANGE OF CONTROL AGREEMENT

 
This Change of Control Agreement (“Agreement”) is entered into effective as of
January 5, 2009 (“Effective Date”), between EnergyConnect Group, Inc.
(“Company”), an Oregon corporation, and Kevin R. Evans (“Employee”).
 
RECITALS
 
The Compensation Committee and the Board of Directors of the Company have
determined that it is in the best interests of the Company, and its
shareholders, to provide Employee with an incentive to accept and continue his
employment with the Company, and to offer certain protections to Employee should
the Company experience a Change of Control and his employment is terminated.
 
The Board of Directors of the Company further recognizes that the possibility of
a Change of Control of the Company can be unsettling to its executives and
believes it important that Employee continues to perform his regular duties,
objectively assess proposals which might ultimately lead to a Change of Control,
and continue to advise the Board as to the best interests of the Company and its
shareholders, and further to take such other actions regarding such potential
proposals as the Board may deem appropriate.
 
The Board of Directors wishes to ensure that Employee receives fair compensation
for his willingness to remain with the Company during such periods of time in
which equity recapitalization and proposals or discussions relating to a
potential Change of Control may be taking place.
 
NOW, THEREFORE, Company and Employee agree as follows:
 
1.           At-Will Employment.  The relationship of Employee with the Company
continues to be at-will in nature.  Both the Company and Employee shall have the
right to terminate Employee’s employment with the Company, at any time, with or
without cause.  Nothing in this Agreement is intended to confer upon Employee
any right to continue in the employ of the Company prior to, or after a Change
of Control of the Company, or shall, in any way, limit the rights of the
Company, except as expressly set forth herein, to terminate Employee at any time
prior to, or after the date of a Change of Control of the Company, with or
without cause.
 
2.           Change of Control Separation Benefits.  In the event that
Employee’s employment with the Company is involuntarily terminated without
cause, or if Employee resigns for Good Reason during the Change of Control
Period, then the Company shall: (i) pay to Employee an amount equal to 100
percent (100%) of Employee’s then-current Target Compensation in an amount equal
to twelve (12) months of the Target Compensation, and (ii) all of Employee’s
stock options currently outstanding and unvested shall become immediately and
fully vested.  Such amounts due under (i) will be paid within thirty (30) days
following the effective date of Employee’s separation from the employ of the
Company.  The Employee will have no duty to mitigate by seeking other employment
during the period of payment of separation benefits, nor will such benefits be
reduced or offset by any such future earnings of the Employee through subsequent
employment.  The Company shall also provide, at its expense, COBRA benefits to
Employee for that period pursuant to applicable law following the date of
Employee’s effective date of separation from the employ of the Company;
provided, however, that such benefits shall end in the event that similar
benefits are provided by any new employer of Employee.
 
 
Page 1 - CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------

 

3.           Definitions.
 
3.1           Cause.  For purposes of this Agreement, “Cause” shall mean
Employee’s dishonesty or willful neglect of duties regularly associated with his
position; willful violations of policies of the Company; fraudulent or criminal
activity; any act of morale turpitude; any act of direct competition with the
Company; excessive unexcused absenteeism; or any material violation of this
Agreement, including but not limited to any violation of any non-solicitation or
confidentiality provisions of this Agreement.
 
3.2           Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean:
 
(a)           A tender offer or exchange offer made and consummated for
ownership of the Company’s stock representing fifty percent (50%) or more of the
combined voting power of the Company’s outstanding securities;
 
(b)           The sale or transfer of assets representing fifty percent (50%) or
more of the net book value and of the fair market value of the Company’s
consolidated assets (either in a single transaction or in a series of related
transactions), other than as provided in Section 3.2(c) to another entity which
is not a wholly owned subsidiary of the Company;
 
(c)           Any merger or consolidation of Employer with any other corporation
(or entity) where fifty percent (50%) or less of the outstanding voting shares
of the surviving or resulting corporation (or voting rights of any other entity)
are owned in the aggregate by Company’s former shareholder(s));
 
(d)           A successful tender offer, exchange offer, merger, sale of assets
and/or election which results in a change of fifty percent (50%) or more of the
composition of the Company’s Board of Directors; or
 
(e)           The exercise of warrants, stock options or other derivative of
Company’s securities, which upon exercise would cause the exercising party or
parties in a series of related transactions to own fifty percent (50%) or more
of the outstanding shares of the Company.
 
3.3           Change of Control Period.  For purposes of this Agreement, “Change
of Control Period” shall mean the period of time starting six (6) months prior
to the date any Change of Control is effected, and ending twenty-four (24)
months following such Change of Control.
 
 
Page 2 - CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------

 

3.4           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean any material reduction of the Employee’s then-existing annual base salary,
annual bonus target, or package of benefits and incentives provided to the
Employee, other than as agreed to by Employee; any material reduction of the
Employee’s duties, responsibilities, authorities, reporting structures, titles
or offices; or any request that the Employee relocate to a worksite that would
increase the Employee’s one-way commute distance by more than twenty-five (25)
miles from his then-principal place of residence, unless the employee
voluntarily accepts such relocation opportunity.
 
3.5           Target Compensation.  For purposes of this Agreement, “Target
Compensation” means the Employee’s salary at the time of separation of
employment, plus any bonus that the Employee would have earned for that year had
the targets for such bonuses been met.
 
4.           Severance Benefits.  Employee is a party to a certain Employment
Agreement with the Company dated January 5, 2009.  Should Employee separate from
the employ of the Company and become eligible for certain severance benefits as
set forth in that Agreement, then Employee will not be entitled to any Change of
Control separation benefits as set forth herein.
 
5.           Successors and Assigns.  Any successor to the Company, whether
direct or indirect, and whether by Change of Control, purchase, merger
consolidation, liquidation of all or substantially all of the Company’s business
and/or assets, shall assume all obligations of the Company under this Agreement
and shall agree expressly to perform the obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a successor.
 
6.           Nondisclosure of Confidential Information.  Employee understands
and acknowledges that while employed by the Company he has had access to
business and marketing records and information of the Company that are valuable
and unique assets of the Company’s business, and that are confidential in
nature.  Such confidential information includes, but is not limited to, the
identity, capabilities, needs and credit information of the Company’s suppliers
and customers; merchandising methods, cost and pricing schedules and techniques;
business systems and methods; financial information; marketing information and
plans; and the buying and selling habits and relative value of certain suppliers
and customers, together with certain profitable combinations of suppliers and
customers.  Employee agrees, either while continued to be employed by the
Company or any time thereafter, not to use or disclose any such information or
records to any other person or business entity.  This prohibition against the
use or disclosure of confidential information shall apply regardless of whether
such information is received, used or disclosed through an original or copy of
any document or record, through any type of computer-generated data or
electronic storage and retrieval system, or from Employee’s memory.
 
7.           Non-Solicitation of Customers.  Should Employee become eligible for
benefits under this Agreement, then he agrees that for a period of two (2) years
following the effective date of any separation from employment from the Company,
he shall not, either directly or indirectly, solicit business from, or transact
any business with, any customers of the Company.  This restriction shall apply
only to products bought or sold by the Company during the last two (2) years of
Employee’s employment.  The geographic scope of this provision is intended to
include wherever such customers are located.
 
 
Page 3 - CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------

 

8.           Agreement Not To Solicit Employees.  In the event that Employee
becomes entitled to benefits pursuant to this Agreement, then Employee agrees
that, for a period of two (2) years following the effective date of separation
from the employment of the Company, he shall not solicit, directly or
indirectly, any employee of the Company to work for or with Employee, or to work
for or with any other entity or company in competition with the Company.
 
9.           Term of Agreement.  This Agreement shall commence on the Effective
Date and shall continue in effect until December 31, 2011 (“Initial Term”),
provided, however, that commencing on the first day of the new year following
the Initial Term, the term of this Agreement shall automatically be extended for
one additional year unless at least 90 days prior to such January 1 date, the
Company or Employee shall have given notice that this Agreement shall not be
extended (provided that no such notice may be given by the Company during the
pendency of a potential Change of Control); and provided, further, that this
Agreement shall continue in effect for a period of 24 months beyond the term
provided herein if a Change of Control of the Company, as defined in
Section 3.2, shall have occurred during such term. Notwithstanding anything in
this Section 9 to the contrary, this Agreement shall terminate if Employee or
the Company terminate Employee’s employment prior to a Change of Control.  In
addition, the Company may terminate this Agreement during Employee’s employment
if, prior to a Change of Control, Employee ceases to hold Employee’s current
position with the Company.
 
10.           Entire Agreement.  This document sets forth the entire agreement
between the parties relating to the issues set forth herein, and may not be
changed verbally, but only by an agreement in writing signed by both parties.
 
11.           Scope of Agreement.  Should a court find any part of this
Agreement to be invalid or unreasonable in its scope or operation, the remainder
of this Agreement, including any portion of the challenged provision found to be
reasonable, shall remain fully enforceable.
 
12.           Court Enforcement.  Should a court find any part of this Agreement
to be overly  broad or unreasonable in time, scope or area, such court shall
nonetheless enforce the Agreement to the extent determined to be reasonable.
 
13.           Governing Law.  This Agreement shall be construed in accordance
with, and governed for all purposes by, the laws of the State of Oregon.
 
 
Page 4 - CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------

 


14.           Signatures.  This Agreement may be signed in counterparts.  A fax
transmission of a signature page will be considered an original signature
page.  At the request of a party, the other party will confirm a fax-transmitted
signature page by delivering an original signature page to the requesting party
 


ENERGYCONNECT GROUP, INC.
 
EMPLOYEE
                   
By:
    /s/ Kevin R. Evans
Title:
   
Print Name:  Kevin R. Evans
Date:
   
Date:
 

 
 
Page 5 CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------